Order
PER CURIAM.
Benjamin R. Squires appeals from the judgment of modification of the Circuit Court of Callaway County modifying its maintenance award to the respondent by increasing the appellant’s monthly maintenance payment from $300 to $500.
The appellant raises two points on appeal. In Point I, he claims that the trial court erred in increasing maintenance to the respondent because the evidence was insufficient to make the requisite finding for a modification of maintenance, under § 452.370, of a substantial and continuing change of circumstances in that the respondent failed to present any evidence of her income and expenses at the time of dissolution. In Point II, he claims that the trial court erred in increasing maintenance to the respondent because it “was unsupported by substantial evidence in that the respondent failed to present adequate evidence of her income at the time of trial to establish that [she] was unable to provide for her reasonable needs or to support herself through appropriate employment.”
Affirmed. Rule 84.16(b).